Citation Nr: 0909493	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-37 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 11, 
2005, for the award of service connection and a 100 percent 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from September 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 Decision Review Officer 
decision by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that, in 
pertinent part, granted service connection and a 100 percent 
rating for bilateral hearing loss effective January 11, 2005.

The Board observes that the Veteran requested a hearing 
before the Board on his November 2007 VA Form 9.  In January 
2008, the Veteran withdrew that request, only to reinstate a 
request for a hearing in August 2008.  A video conference 
hearing, as per the Veteran's request, was scheduled for 
February 3, 2009, but the Veteran did not appear for the 
hearing.  Therefore, the Veteran's request for a hearing is 
considered withdrawn.

The Board notes that in his VA Form 646, filed by his 
representative on October 22, 2008, the Veteran has made a 
claim asserting clear and unmistakable error (CUE) in a 1984 
RO decision.  This matter has not been adjudicated by the 
agency of original jurisdiction and it is referred to the RO 
for development and adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in an unappealed November 1984 rating decision on the ground 
the Veteran was not diagnosed with hearing loss during 
service or within the applicable post-service presumptive 
period.

2.  The Veteran's request to reopen service connection for 
bilateral hearing loss was received by VA on January 11, 
2005.

3.  Service connection and a 100 percent rating were awarded 
for bilateral hearing loss effective January 11, 2005.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
January 11, 2005, for service connection and a 100 percent 
rating for bilateral hearing loss are not met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, service personnel records, and 
Social Security records and medical reports, which included a 
January 1988 audiological examination.  VA contacted private 
doctors indicated by the Veteran and obtained all available 
evidence in their possession, including reports on the 
Veteran's hearing as early as 1970.  The Veteran submitted 
receipts for his hearing aids dated July 2000, as well as a 
statement by J.T.R. supporting his claim.  The Veteran 
requested a hearing on his original VA Form 9 Appeal, 
submitted in November 2007.  In January 2008, the Veteran 
withdrew his request for a hearing.  The Veteran filed a 
second VA Form 9 in August 2008, at which time he requested a 
video conference hearing at the local RO, and a hearing was 
scheduled for February 3, 2009.  The Veteran failed to appear 
for the February 2009 hearing, and thus his request for a 
hearing is considered withdrawn.  The appellant was afforded 
a VA medical examination in April 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Earlier Effective Date

As a general rule, the effective date of an award based on an 
original claim for compensation or a claim for increased 
evaluation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award of compensation 
based on a claim which has been reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).  

For reopened claims under 38 C.F.R. § 3.400(r), the effective 
date is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A 'claim' or 'application' is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.  

Here, the Veteran initially claimed service connection for 
bilateral hearing loss in July 1984; the claim was denied in 
an unappealed November 1984 rating decision on the ground 
that the Veteran's bilateral hearing loss was not shown in 
service and was not shown within the post-service presumptive 
period.  That decision became a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

The Veteran filed a formal claim to reopen service connection 
for bilateral hearing loss on January 11, 2005.  In support 
of that claim, the Veteran submitted a private medical record 
from 1970 suggesting a connection between the Veteran's 
bilateral hearing loss and service, a private medical record 
from 1983 documenting his bilateral hearing loss.  He 
submitted a Social Security Administration audiological 
examination from January 1988 which did not determine a 
relationship between hearing loss and service, a "buddy 
statement" from a fellow former soldier supporting the 
Veteran's in-service noise exposure, and evidence that the 
Veteran used hearing aids.  Subsequently, a VA examination 
was provided in April 2006 which documented severe bilateral 
hearing loss.  By way of the July 2006 decision from which 
this appeal originates, the RO granted service connection 
with a 100 percent evaluation, effective January 11, 2005.

As the law requires that for reopened claims under 38 C.F.R. 
§ 3.400(r), the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later, the 
question before the Board is whether, subsequent to the 
November 1984 rating decision and prior to January 11, 2005, 
the Veteran communicated an intent to reopen his claim 
seeking service connection for bilateral hearing loss.  
38 C.F.R. § 3.155.  Review of the record, however, reveals no 
document from 1984 to 2005 that can be considered a claim to 
reopen.

The Veteran argues that the effective date of his entitlement 
to service connection should be the date of the October 1984 
VA examination in which VA first documented his bilateral 
hearing loss.  The October 1984 examination was in 
conjunction with the July 1984 claim for service connection, 
which was denied and was never appealed.  After the November 
1984 rating decision denying the Veteran's claim, VA did not 
receive any correspondence from the Veteran until receiving 
his application to reopen his claim for benefits on January 
11, 2005.  Only after the January 2005 claim did the Veteran 
submit any evidence documenting his hearing loss.  As the 
Veteran did not submit any correspondence whatsoever in 
between the November 1984 rating decision denying his claim 
and the January 11, 2005, claim for service connection, there 
is nothing that could be construed as a formal or an informal 
claim seeking to reopen the claim of service connection for 
bilateral hearing loss.  Further, the Veteran has not 
referenced any document or evidence indicating an earlier 
application to reopen the claim.

The Board observes that private medical records showing 
bilateral hearing loss from 1970 and 1983 are in the file, 
and that the 1970 report specifically relates the Veteran's 
bilateral hearing loss to noise exposure in the military.  
These private medical records, however, were not received 
until May 2005, and cannot be used to establish an earlier 
effective date in this case.  38 C.F.R. § 3.157(b)(2).  

Also, the diagnosis of bilateral hearing loss in the VA 
examination report from October 1984 cannot be the basis of 
establishing an earlier effective date.  The October 1984 
examination was in conjunction with an original claim for 
service connection, which was denied in November 1984, and 
was never appealed.  The Board notes that the Veteran has 
recently raised a claim asserting that there was clear and 
unmistakable error in the November 1984 decision, and, as 
discussed in the Introduction, that claim is referred back to 
the RO for adjudication.

Finally, even though the Veteran's entitlement to 
compensation may have arose before January 11, 2005, he is 
not be entitled to an earlier effective date on that basis.  
Under 38 C.F.R. § 3.400(r), the appropriate effective date is 
the later of the date of receipt of a claim or the date 
entitlement arose.

As January 11, 2005, is the date of receipt of the Veteran's 
application for benefits, and is later than the date 
entitlement arose, the appropriate effective date of service 
connection for bilateral hearing loss is January 11, 2005.  
38 C.F.R. § 3.400.  In short, the preponderance of the 
evidence is against the Veteran's claim, and an effective 
date earlier than January 11, 2005, for the grant of service 
connection and a 100 percent rating for bilateral hearing 
loss is not warranted.


ORDER

An effective date earlier than January 11, 2005, for the 
grant of service connection and a 100 percent rating for 
hearing loss is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


